—■ Order unanimously reversed, without costs, motion granted and petition dismissed. Memorandum: These are three proceedings brought pursuant to article 7 of the Real Property Tax Law by which respondents seek review of the assessments on their real property in the Town of Victor for the year 1973. The proceedings were commenced by service of a notice and petition in each case upon the Deputy Town Clerk. The Real Property Tax Law, as then written, directed service on the Town Clerk (Real Property Tax Law, § 708, subd. 1; § 102, subd. 1). The reference to service upon Deputy Clerks contained in the amendment of 1970 (L. 1970, ch. 1027) relates solely to counties having a population in excess of 250,000. The statute did not authorize service upon the Deputy Town Clerk of Victor. We note that the section has since been amended (L. 1973, ch. 31). (Appeal from order of Monroe Special Term in proceeding under article 7, Real Property Tax Law.) Present — Marsh, P. J., Moule, Simons, Mahoney and Del Vecehio, JJ.